Citation Nr: 9904686	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  91-42 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to an increased rating for pseudofolliculitis 
barbae, seborrheic dermatitis and alopecia areata in the area 
of the beard with anxiety and depressive reaction, currently 
rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from February 1975 to June 
1983.  The claim for an increased rating for 
pseudofolliculitis barbae, seborrheic dermatitis and alopecia 
areata in the area of the beard with anxiety and depressive 
reaction is addressed in a remand which follows this 
decision.  

This appeal arises from an August 1990 rating decision in 
which the Newark, New Jersey Regional Office (RO) denied 
service connection for pes planus.  The transcript of a 
subsequent hearing in August 1990 constitutes a notice of 
disagreement with regard to that issue.  The RO readjudicated 
the veteran's claim of service connection for pes planus 
after additional service medical records were received in 
September 1990.  A supplemental statement of the case was 
issued in April 1991.  The statement of the veteran's 
representative on a VA Form 1-646, which was received in 
August 1991, constitutes a substantive appeal as to the 
claim.  This case was remanded by the Board of Veterans' 
Appeals (Board) in May 1992, June 1995 and March 1996.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the claim of service connection for pes planus 
has been obtained by the RO.  

2.  A mild pes planus was noted on the veteran's service 
entrance examination and pes planus was treated in service.

3.  There is no medical evidence which shows that the pes 
planus increased in severity during service and it is not 
shown by medical evidence to be currently disabling.  


CONCLUSION OF LAW

Pes planus preexisted entrance into service and was not 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, 1137, 1153, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.304(b), 3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records shows that, although 
the veteran denied any problem with his feet on entrance 
examination in January 1975, a mild pes planus was noted.  He 
was assigned a permanent physical profile for flat feet in 
August 1978.  He complained of foot problems in March 1979 
and requested special boots or shoes.  Pes planus was 
diagnosed on his January 1983 separation examination.  

At a hearing in August 1990, the veteran testified that his 
problems with flat feet began during infantry training.  He 
was given special arch supports for his shoes and was 
assigned a permanent physical profile.  He later changed his 
military occupational specialty from infantry to an 
administrative specialty because of his foot problems.  After 
service, he was treated by VA physicians who told him to take 
it easy on his feet.  He was working as a mail clerk, which 
required him to be on his feet delivering mail.  

On February 1991 VA orthopedic examination, the examiner 
reported that the veteran's claims folder was not available 
for review.  The veteran ambulated with an apparently normal, 
alternating gait.  He walked on heels and toes without 
difficulty.  When standing with his body weight on his feet, 
the longitudinal arches were obliterated, with bulging of 
heel borders.  The impression was pes planus, third degree.  
Following VA x-ray examination of the veteran's feet in 
February 1991, the diagnosis was pes planus.  

On September 1996 VA podiatry examination, the examiner noted 
that the veteran's claims folder had been reviewed.  The 
veteran reported that, following service, he worked in the 
mail room of a VA medical facility until 1991, when he 
sustained a back injury.  However, he asserted that his foot 
problems prevented him from working.  He ambulated easily and 
with a non-antalgic gait.  The examiner specifically reported 
that there was no significant degree of pes planus deformity.  
There was mild flattening of the arches, but pes planus per 
se was not present.  More of an arch was observable when the 
veteran sat on a table, but a true pes planus deformity was 
not present when he was standing.  He ambulated on his heels 
and toes without difficulty and he walked with ease.  He was 
not wearing orthotics in his shoes and normal wear was noted 
on the bottom of his shoes.  The examiner opined that the 
mild flattening of the veteran's arch was unlikely to be 
related to his military service and specifically stated that 
his condition was not likely to have been exacerbated by 
military service.  


Analysis

The Board finds that the claim for service connection for pes 
planus is well grounded and that VA has met its duty to 
assist the claimant.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A veteran who 
served during a period of war or during peacetime service 
after December 31, 1946 is presumed in sound condition except 
for defects noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137.  The veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  History conforming to accepted medical 
principles should be given due consideration, in conjunction 
with basic clinical data, and be accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to value consistent with accepted medical 
evidence relating to incurrence, symptoms and course of 
injury or disease, including official and other records made 
prior to, during or subsequent to service, together with all 
other lay and medical evidence concerning the inception, 
development and manifestations of the particular condition 
will be taken into account.  38 C.F.R. § 3.304(b).  

If it is determined that a disability present in service 
existed prior to service, then the question of aggravation is 
raised.  In this regard, a pre-existing injury or disease 
will be considered to have been aggravated by service, where 
there is an increase in disability during such service beyond 
natural progress.  This presumption of aggravation may be 
rebutted by clear and unmistakable evidence.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

Here, the veteran has testified and submitted statements 
asserting that he did not have any foot problems prior to 
service.  However, the entrance examination contains a 
notation of mild pes planus.  It is therefore concluded that 
pes planus was noted on entry into service, that pes planus 
pre-existed service and that the veteran is not entitled to 
the presumption of soundness regarding the pes planus. 

The veteran was treated for pes planus in service and placed 
on permanent physical profile for pes planus during service.  
A February 1991 VA orthopedic examination included a 
diagnosis of pes planus, third degree; however, the examiner 
did not attribute the pes planus to service nor did he 
indicate that there was an increase in severity of the pes 
planus in service.  

On the most recent VA podiatry examination of the veteran in 
September 1996, the examiner specifically mentioned having 
reviewed the claims folder and performing an inspection of 
the veteran's feet.  The examiner opined that a true pes 
planus deformity was not present.  With respect to the 
question of aggravation, the examiner specifically opined 
that the veteran's military service did not result in an 
increase in severity in any foot disorder.  Taking all of the 
lay and medical evidence into account, including evidence 
subsequent to the veteran's service, the Board concludes that 
a mild pes planus pre-existed service and that disorder did 
not increase in severity during service and it is not shown 
to be currently disabling.  Therefore, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for pes planus and the claim must be 
denied.  


ORDER

Service connection for pes planus is denied.  


REMAND

In a May 1992 remand, the Board directed that the veteran be 
afforded a VA psychiatric examination to determine the nature 
and severity of any psychiatric disorder and to determine 
whether such disorder were causally related to service-
connected pseudofolliculitis barbae, seborrheic dermatitis 
and alopecia areata in the area of the beard with anxiety and 
depressive reaction (collectively, facial skin disorders).  
On June 1992 VA psychiatric examination, the examiner opined 
that the psychiatric disorders were secondary to the facial 
skin disorders.  In January 1993, the RO granted service 
connection for an anxiety and depressive reaction and 
assigned a combined disability rating of 50 percent for 
pseudofolliculitis barbae, seborrheic dermatitis and alopecia 
areata in the area of the beard with anxiety and depressive 
reaction.  

In written statements dated April and May 1995, the veteran's 
representative indicated that the veteran was continuing his 
appeal and asserted that separate ratings were warranted for 
the psychiatric disorder and facial skin disorders.  In June 
1995, the Board remanded the case to the RO for a 
determination as to whether the veteran's facial skin 
disorders and psychiatric disorder were a single disability 
entity and to assign the appropriate disability rating(s) 
warranted.  In an August 1995 rating decision, the RO noted 
that the veteran's medical records reflected much more 
extensive treatment for facial skin disorders than for his 
psychiatric disorder, and concluded that the facial skin 
disorders represented the major disability entity.  

In a March 1996 remand, the Board cited 38 C.F.R. § 4.132, 
Code 9400, Note 4 (1995), which was then in effect.  The Note 
provided that when two diagnoses, one organic and the other 
psychoneurotic, are presented covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation will be assigned under the appropriate 
diagnostic code determined by the rating board to represent 
the major degree of disability.  The remand directed that a 
VA medical opinion be obtained regarding the major disability 
entity as between the veteran's psychiatric disorder and his 
facial skin disorders.  The veteran was examined and the RO 
in January 1997 requested the physicians, Dr. Cincotta and 
Bagley, who conducted examinations in September and October 
1996 to determine if the veteran's skin and psychiatric 
disorders were a single disability entity or separate and 
provide an opinion as to which was the major disability, if 
they were one entity. In response, in January 1997, it opined 
that the facial skin disorders are a major source of the 
veteran's disability.  

However, 38 C.F.R. § 4.132 is no longer in effect.  The 
current, applicable regulation is set forth at 38 C.F.R. 
§ 4.126(d), which provides that when a single disability has 
been diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  The current requirement 
that the veteran's facial skin disorders and psychiatric 
disorder be evaluated under the diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition differs from the previous requirement of 38 C.F.R. 
§ 4.132, Code 9400, Note 4.  

Additionally, the regulations pertaining to ratings of 
psychiatric disabilities were revised effective November 7, 
1996.  The Court has held that, where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeals process has been 
concluded, the version most favorable to the appellant will 
apply, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The Board notes that, in the event the veteran's 
psychiatric disorder is found to be the dominant disability 
component, that disability must be evaluated under the 
criteria in effect prior to November 7, 1996 (the former 
criteria) and the criteria effective November 7, 1996 (the 
current criteria), and the most favorable criteria to the 
veteran must be applied.  To ensure that the veteran's facial 
skin disorders and psychiatric disorders are properly 
evaluated and that due process requirements are met, the 
Board concludes that additional action is necessary.

Accordingly, the claim for an increased rating for 
pseudofolliculitis barbae, seborrheic dermatitis and alopecia 
areata in the area of the beard with anxiety and depressive 
reaction is REMANDED for the following:

1.  The RO obtain any VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims folder.  

2.  The RO should then request that the 
VA dermatological and psychiatric 
examiners who evaluated the veteran's 
facial skin disorders and psychiatric 
disorders in 1996, and signed the January 
1997 addendum, review the claims folder.  
The examiners should now furnish an 
opinion as to whether the veteran's 
facial skin disorders or his psychiatric 
disorder represent the dominant (more 
disabling) aspect of the condition.  

3.  In the event that the examiner who 
performed VA dermatological examination 
of the veteran is not available, the 
veteran should be afforded a VA 
dermatological examination.  In the event 
that the examiner who performed 
psychiatric examination of the veteran is 
not available, the veteran should be 
afforded a VA psychiatric examination.  
(If a psychiatric examination is 
conducted, the examiner must be familiar 
with the criteria for rating psychiatric 
disabilities currently in effect as well 
as those criteria in effect prior to 
November 7, 1996.  Copies of both sets of 
criteria should be associated with the 
claims folder.)  Following any 
examination(s) conducted, the examiners 
must furnish an opinion as to whether the 
veteran's facial skin disorders or 
psychiatric disorder represent the 
dominant (more disabling) aspect of the 
condition.  The reasons upon which the 
opinion is based should be clearly set 
forth.  

4.  The RO should then review the 
veteran's claim for an increased rating 
for pseudofolliculitis barbae, seborrheic 
dermatitis and alopecia areata in the 
area of the beard with anxiety and 
depression, to specifically include 
consideration of the former and current 
criteria for rating psychiatric 
disabilities.  The RO should determine 
whether the former or the current 
criteria for rating psychiatric 
disabilities are more favorable to the 
veteran and apply those criteria which 
are more favorable to him.  

The case should then be forwarded to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

